Citation Nr: 1440995	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-13 886	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an initial increased rating of post-traumatic stress disorder (PTSD), currently rated as 10 percent disabling.

3.  Entitlement to an initial increased rating of coronary artery disease status post coronary artery bypass graft (CAD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1963, and from February 1965 to December 1969, with subsequent service in the National Guard.

These matters comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision (PTSD and right knee) and a November 2010 rating decision (CAD) issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned in June 2013.

During the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.  The record was also held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  In July 2013, the Veteran submitted additional evidence with a waiver of RO review. 

The issues of entitlement to increased initial ratings for PTSD and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, a right knee disability was incurred in service. 
CONCLUSION OF LAW

A right knee disability was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that his currently diagnosed right knee disability first manifested during service, and that he has had problems with his knee ever since.  Specifically, he asserts that he twisted his right knee in a helicopter crash in 1980, and that, with the exception of painkillers, he never sought treatment for his knee during service.  He subsequently reinjured his knee twice after service, leading to an arthroscopy in 2002 and a total right knee replacement in 2008.  

Service treatment records show that, on February 1963 enlistment examination, the Veteran reported that he had a bone fragment removed from knee cap at age 14, and there were no complications.  The examiner also noted no sequelae.  Clinical evaluation of the musculoskeletal system and the lower extremities was normal.  Therefore, the Veteran is presumed to have been in sound condition upon entry into service.

Service records confirm that the Veteran was involved in a helicopter crash in October 1980.

Post-service, a December 2002 surgery report notes a preoperative diagnosis of acute twisting injury with loose bodies and probable torn meniscus, possible chondral flat tear, right knee.  Clinical history indicated that the Veteran had an acute hyperextension and twisting mechanism several months ago and has since then had a large knee effusion, has been unable to bend or move the knee without significant crepitus and pain.  His radiographs have subtle arthritic changes and the knee is "not pristine" but this certainly represents an acute work related injury with an exacerbation of the preexisting difficulties.  A meniscetomy of the right knee was subsequently performed.

A January 2003 private treatment record notes that the Veteran has had excellent relief of pain since his arthroscopy.  He had severe tricompartmental disease.  In his favor significantly is his extremely tough attitude and willingness to accept pain.  

In October 2008, the Veteran had a total right knee joint replacement.

A July 2013 Disability Benefits Questionnaire indicates diagnoses of medial meniscus tear, chondromalacia, and osteoarthritis of the right knee.

A July 2013 statement from the Veteran's treating physician notes that the physician had been treating him since 1994.  The physician opined that with certainty, based on the findings observed at the time of the 2002 arthroscopy and in the absence of significant previous injury during his care, the injuries described, and his review of medical records, his current right knee disability is related and can be traced back to the injuries he sustained in the October 1980 helicopter crash.  He noted that, from an orthopedic perspective, that type of injury is something that progresses on a slow but steady basis, and particularly in the face of the Veteran's stoic and highly pain tolerant character, is something that takes many years to manifest.  The findings were not associated with a simple injury from his firefighting and bomb squad/highway patrol duties at that time, but were rather accumulative and of sufficient character and change that they indeed would have been somewhere in the neighborhood of 20 plus years in their duration at that time.  

There is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Indeed, there is no contrary, negative opinion of record.

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the single competent medical opinion of record, the Board is satisfied that it is as likely as not that the Veteran's right knee disability had its onset during his military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).


ORDER

Service connection for right knee disability is granted.


REMAND

PTSD

At the Veteran's June 2013 Board hearing, the Veteran testified that his symptoms of PTSD have worsened since his March 2010 VA examination.  The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  As the most recent VA examination was conducted over four years ago, and due to the Veteran's reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

CAD

The Veteran's coronary artery disease is rated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7005, which evaluates impairment from arteriosclerotic heart disease (coronary artery disease).   Pursuant to DC 7005, a 10 percent rating is warranted for documented coronary artery disease resulting in workload of greater than seven metabolic equivalents (METs) but not greater than ten METs results in dyspnea, fatigue, angina, dizziness or syncope, or; continuous medication required. 38 C.F.R. § 4.104, DC 7005 (2013).

 A 30 percent rating is warranted for documented coronary artery disease resulting in workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray. Id.

 A 60 percent rating is warranted for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

 A 100 percent rating is warranted for documented coronary artery disease resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

These criteria are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

On September 2010 VA examination, the Veteran reported that he experienced angina and shortness of breath.  He denied dizziness, syncope attacks, and fatigue.  Examination of the heart did not reveal any evidence of congestive heart failure.  His METs was 10.1.  The stress test report indicated that the treadmill was stopped due to fatigue, and that the Veteran reached target heart rate.

In December 2012, the Veteran suffered a heart attack.

At the Veteran's June 2013 Board hearing, the Veteran testified that the stress test performed in September 2010 was inadequate.  He asserts that the stress test was not stopped due to fatigue, but rather because the Veteran was experiencing premature ventricular contractions.  He also asserts that he did not reach target heart rate, but rather was told to see his cardiologist immediately.

A July 2013 Disability Benefits Questionnaire indicates that the Veteran has not had congestive heart failure.  A December 2012 EKG showed hypertrophy.  A May 2013 METs test showed a workload of more than 5 but not greater than 7 results in dyspnea, fatigue, and angina.

Although the most recent evidence shows that the Veteran meets an increased rating of 30 percent, the Board notes that a stress test not been obtained since September 2010, prior to the Veteran's heart attack.  Moreover, the September 2010 stress test results do not indicate left ventricular dysfunction.  As the criteria under DC 7005 are disjunctive, a stress test alone could potentially show rating higher than 30 percent.  Therefore, a new examination is warranted.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected coronary artery disease.  All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the veteran's METs (metabolic equivalents). The claims folder must be provided to the examiner.

 If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner must state whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction, and if so, what percentage.  The examiner must also indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The claims folder must be made available to the examiner.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should describe symptoms and manifestations attributable to the Veteran's service-connected PTSD in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  The degree of social and industrial impairment due solely to the service-connected PTSD should be estimated.

The supporting rationale for all opinions expressed must be provided.

3.  Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


